Citation Nr: 1436771	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2008, the Board remanded the claim for further development.  The RO continued the previous denial in a December 2012 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.


FINDING OF FACT

Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year and is not etiologically related to service-connected diabetes mellitus, type II or coronary artery disease.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred therein; hypertension is not proximately due to or the result of service-connected disability.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

October 2004 and March 2006 letters complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  The October 2004 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The March 2006 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  The claim was most recently readjudicated in a December 2012 supplemental statement of the case, thereby correcting any defect in the timing of notice.  Mayfield, 499 F.3d at 1323.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs, as well as private and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

In compliance with the Board's December 2012 remand, the RO obtained a medical opinion pertaining to the Veteran's claim.  The examiner reviewed the claims file and medical history and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") Therefore, this medical opinion is adequate for VA purposes, and the RO has complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Analysis

Certain disorders, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 10 percent manifestation of hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, the record does not show hypertension within one year of the Veteran's separation from active duty service (i.e., prior to June 1972).  The medical evidence of record shows a diagnosis is in April 2003, more than 30 years after his separation from active duty service.  Further, the Veteran does not contend that hypertension began within one year of separation from service.  In his original September 2004 claim, the Veteran reported an onset of high blood pressure in 1984.  Further, during VA treatment in September 2004, the Veteran reported hypertension for 10 years.  Accordingly, there is no basis for a grant of presumptive service connection for hypertension as a chronic disease.

Additionally, exposure to an herbicide agent is presumed for veterans, like this Veteran, who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  Certain disorders are presumed to have been incurred in service if a veteran was exposed to herbicides, but hypertension is not one of these listed disorders.  See 38 C.F.R. § 3.309(e).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows diagnoses of and treatment for hypertension.  See generally, VA Outpatient Treatment Records, private treatment records.  Thus, the current disability requirement has been met.

The Veteran's service treatment records do not contain a diagnosis of or treatment for hypertension.  Likewise, the Veteran does not allege that his hypertension began during his active duty service.  However, as noted above, an in-service injury is shown because the Veteran's is presumed to have been exposed to herbicides.

With regard to the third requirement for direct service connection, evidence of a medical nexus between the in-service injury (exposure to herbicides) and the current disability (hypertension), the record contains no evidence of any such link.  To the extent the Veteran is claiming that hypertension had its clinical onset in service or is otherwise related to active duty, he is not competent to diagnose hypertension or determine its etiology (even medical professionals require blood pressure readings to make a diagnosis).

Service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Veteran has not claimed, nor does the record show, continuous symptoms of hypertension since the Veteran's active duty service.  Thus, the evidence does not support an award of service connection for hypertension on a direct basis.

The Veteran also contends that his hypertension is related to his service-connected diabetes mellitus, type II (DM-II) and/or coronary artery disease (CAD).  Because the question of whether a disability is related to another disorder is a medical question requiring expertise, the Board relies upon the medical opinions of record.  First, the November 2004 VA examiner diagnosed hypertension, existing prior to the diagnosis of DM-II and etiologically unrelated.  The examiner further commented that the Veteran has recently been diagnosed with DM-II and treated only this month.  He has had annual examinations and is therefore highly doubtful that the diagnosis of DM-II existed before its recent discovery.  Second, the November 2012 VA examiner opined that the Veteran's hypertension was not likely due to or aggravated by DM-II or CAD, as the onset of hypertension preceded the onset of DM-II and CD by at least 10 years.  Further, the onset of DM-II and CAD did not change his well-controlled hypertension during or after the onset of DM-II and CAD.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service-connected DM-II and CAD and his hypertension.

The Board has considered the Veteran's contentions that his hypertension is etiologically related to his service, or to his service-connected DM-II or CAD.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed hypertension on a direct or a secondary basis.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of hypertension in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


